Case 8:18-cv-01060-SCB-AAS Document 18 Filed 11/02/18 Page 1 of 3 PageID 72




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                               CASE NO. 8:18-cv-01060-SCB-AAS

TERRI CARFAGNO,
individually and on behalf of all
others similarly situated,                                     CLASS ACTION

          Plaintiff,                                           JURY TRIAL DEMANDED

v.

IDEAL IMAGE OF FLORIDA, LLC
d/b/a IDEAL IMAGE,

      Defendant.
__________________________________/


                                    NOTICE OF SETTLEMENT

          Plaintiff Terri Carfagno hereby gives notice that the parties have reached a settlement with

respect to Plaintiff’s individual claims. Plaintiff and Defendant are in the process of finalizing a

settlement agreement. Plaintiff anticipates filing a notice of dismissal within ten (10) days of this

notice.
Case 8:18-cv-01060-SCB-AAS Document 18 Filed 11/02/18 Page 2 of 3 PageID 73




Date: November 2, 2018

                                        Respectfully submitted,


                                        HIRALDO P.A.

                                        /s/ Manuel S. Hiraldo
                                        Manuel S. Hiraldo
                                        Florida Bar No. 030380
                                        401 E. Las Olas Boulevard
                                        Suite 1400
                                        Ft. Lauderdale, Florida 33301
                                        Email: mhiraldo@hiraldolaw.com
                                        Telephone: 954.400.4713

                                        Counsel for Plaintiff
Case 8:18-cv-01060-SCB-AAS Document 18 Filed 11/02/18 Page 3 of 3 PageID 74




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 2, 2018, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on all counsel of record via transmission of Notice of Electronic Filing

generated by CM/ECF.



                                                     By: /s/ Manuel S. Hiraldo
                                                     Manuel S. Hiraldo, Esq.
                                                     HIRALDO P.A.
                                                     401 E. Las Olas Boulevard
                                                     Suite 1400
                                                     Ft. Lauderdale, Florida 33301
                                                     Florida Bar No. 030380
                                                     mhiraldo@hiraldolaw.com
                                                     Telephone: 954.400.4713
